 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WOP.KERS, A. F. L.,PETITIONERCase No. 6-RC-362.-Decided December 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Emil E.Narick, hearing officer.The hearing officer's ruling made at the hear-ing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :United Electrical, Radio R Machine Workers of America, C. I. O.,and its Local No. 601, hereinafter designated collectively as the Inter-venor, contend that the petition in this case is barred by the Inter-venor's contract with the Employer.The petition in this case wasfiled on April 6, 1949, seeking a unit of maintenance employees at theEmployer's Irwin, Pennsylvania, plant.On April 1, 1947, the Inter-venor and the Employer had executed a contract covering plants ofiWe hereby affirm the hearing officer's ruling permitting the United Electrical, Radio &Machine Workers of America, C. I. 0., and its Local No. 601 to intervene at the hearingherein despite noncompliance with the filing requirements of Section 9 of the Act.Thehearing officer properly relied on the alleged contractual interest of the intervening unionsin the unit sought by the Petitioner.General Electric Company,85 NLRB 150.The hearing officer referred to the Board a motion by the intervening unions to dismissthe petition because it failed to indicate that the Respondent had declined to recognizethe Petitioner as the representative of the employees in the unit sought.For the reasonsset forth inAdvance Pattern Company,80 NLRB 29, this motion is hereby denied.After the hearing the Employer filed with the Board a "Motion for Correction of Errorsin Transcript of Testimony."As none of the parties have objected thereto, this Motion ishereby granted, and the record is hereby amended to conform to the Motion.87 NLRB No. 66.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer at 64 locations.One of these locations was describedas "East Pittsburgh Works," and the unit was defined as includingemployees of the Employer "at its East Pittsburgh plant (includingitsplants in East Pittsburgh,,Trafford, and Homewood ServiceWorks, including Linhart and Copper Mill)." 2A supplement to thiscontract was executed on June 20, 1948, effective from April 1, 1948,toMarch 31, 1950.The East Pittsburgh Works consists of a main plant at Ease Pitts-burgh, the Homewood plant in Pittsburgh, and the Trafford plant atTrafford, Pennsylvania, comprising altogether about 18,000 employees.These plants constitute the Employer's "Transportation and Genera-tor" Division which is a separate administrative division of the Em-ployer's operations.About 200 of the employees at the main EastPittsburgh plant are engaged in the manufacture of mica.On May 4,1948, the Employer acquired from the Jersey Cereal Company, theIrwin plant, about 11 miles from the main plant at East Pittsburgh,with a view to transferring to Irwin from East Pittsburgh its micamanufacturing operations.At the time of the hearing, productionhad not commenced at the Irwin plant and no definite date had beenset for beginning production.3However, 18 maintenance employees(and 4 watchmen) were already employed at Irwin to install machin-ery and do other work in connection with the conversion of the plantto the manufacture of mica; these employees were also engaged instoring at the Irwin plant, and shipping to East Pittsburgh, rawmaterials used by the Employer in the manufacture of mica at EastPittsburgh.Seven of these 18 employees were hired before the execu-tion of the 1948 supplement to the Intervenor's contract with the Em-ployer; the balance were hired thereafter.Part, but not all, of the machinery to be installed at the Irwin plantwill come from East Pittsburgh.None of the maintenance employeesat Irwin was recruited from East Pittsburgh and there is no inter-change between such employees and the East Pittsburgh employees.At the time of the hearing, the Irwin plant was subject to the over-allsupervision of the superintendent of manufacturing at the East Pitts-burgh plant who reports in turn to the manager of the "Transporta-tion and Generator"division at East Pittsburgh.The 1948 contract, cited above, contains no reference to the Irwinplant, although that plant had been acquired by the Employer beforethe execution of the contract. It is significant, moreover, that the con-Thiswas theunit certified by the Board on July 9, 1937,3 NLRB 1.Therewas evidence,however,that subject tocertain contingencies,partial productionwould beginat theend of 1949 and full production would be attained 3 months later.Atpeak production,the expected complement will comprise about 300 production, 70 clericaland supervisory,and 30 maintenanceemployees. WESTINGHOUSE ELECTRIC CORPORATION465tract does expressly include in the East Pittsburgh unit the Traffordand Homewood plants, which, like the Irwin plant, are physicallyseparate from the main East Pittsburgh plant.Under these circum-stances, we are impelled to the view that if the Employer and Inter-venor had intended to include the Irwin plant in the East Pittsburghunit, they would have so provided expressly in the contract as was donein the case of Trafford and Homewood .4 Absent such a provision, wefind that the contract does not apply to the Irwin plant and, therefore,is not a bar to the petition in this case.Moreover, under all the circumstances of this case, including thefact that the mica manufacturing operation to be transferred to Irwinrepresents only a small part of the entire operation at East Pittsburgh,that there has been no transfer of personnel to Irwin from EastPittsburgh, and that there is no evidence that such a transfer is con-templated, we are satisfied that the Irwin plant constitutes a new oper-ation, separate and distinct from the East Pittsburgh operation.,"Accordingly, even if the 1948 contract applied to Irwin, such contracthaving been executed before the commencement of production in anew operation and before the majority of the present maintenancecomplement was hired, the contract would not operate as a bar to thepetition.,"A question affecting commerce exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all maintenance employees, includingboiler room attendants, truck drivers, and'storekeepers at the Respond-ent's plant at Irwin, Pennsylvania, but excluding office clerical em-ployees,watchmen and guards, professional employees, and super-visors.The Intervenor contends that the unit sought is inappropriate be-cause it is not a true craft group but consists of a variety of crafts.The Employer contends that the separate unit of maintenance enm-ployees sought by the Petitioner is inappropriate because inconsistent'The Employer rejected demands made by the Intervenor in April 1949, that the termsof Intervenor's contract be applied to the Irwin employees.The wage rates at Irwin aredifferent from those at East Pittsburgh.6SeeGeneral Electric Company,85 NLRB 150. Cf.Yale Rubber Manufacturing Com-pa.ny,85NLRB 131.SeeSt.Regis Paper Company,84 NLRB 454. See also,Sardili Food Products Cor-poration,46 NLRB 894, where, in holding that a contract executed before the commence-ment of production at a new plant, which expressly covered that plant, could not bar thepetition in that case, the Board pointed out that the contracting union could not haverepresented a majority in the new plant when the contract was executed. So, in theinstant case, the Intervenor could not have represented a majority of the maintenancecrew at Irwin when its supplementary contract was executed. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the established bargaining pattern among employees of the Em-ployer and among employees in the same industry.At the time of the hearing, the plant complement, exclusive ofwatchmen, consisted of 18 employees, including electricians, pipefitters, boiler room attendants, truck drivers, and helpers.Theseemployees report to a maintenance foreman who assigns them towork throughout the plant.Their duties consist in maintaining theplant facilities, installing new machinery, supplying heat, and storingand shipping materials.When the plant achieves full production,there will be added to the maintenance crew 12 new employees, andthe following new maintenance classifications will be set up : repair-man,' storeroom attendant, janitor and janitress.The unit sought by the Petitioner is essentially a multi-craft unitof maintenance employees.The Board has in the past found sucha unit to be appropriate, absent any prior bargaining history on abroader basis."The employees in the unit here sought have had noprior bargaining history 9We do not deem controlling the fact, if itbe a fact, that no similar unit has been established among the otheremployees of the Employer or in the same industry.la In any case,it appears that a unit similar to that here sought has, in fact, beenestablished by the Board in the same industry.,'Accordingly, we find that all maintenance employees at the Employ-er's Irwin, Pennsylvania, plant, including' boiler room attendants,truck drivers, and storeroom attendants,12 but excluding office clericalemployees, watchmen and guards, professional employees, and super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5.The cleterminiation of representatives :The Intervenor and the Employer contend that the petition is pre-mature because of the contemplated expansion in the size of the pro-posed unit from the present complement of 18 to an expected comple-ment of 30 employees.However, the record shows that the presentcomplement of the maintenance crew at the Irwin plant constitutesasubstantialand essentially representative proportion of the7It is contemplated that persons heretofore engaged in installing machinery will betransferred to this classification after production begins.8Armstrong Cork Company,80 NLRB 1328.UAs already indicated,the Employer has refused to recognize the Intervenor as therepresentative of the employees at Irwin, and the terns of the Intervenor's contract havenot been extended to them.°SeeWeyerhaeuser Timber Co.,82 NLRB 820.GeneralElectricCompany,71 NLRB 1192.12The petition refers to"storekeepers."however,no such category is presently em-ployed.Presumably,reference is intended to the proposed classification of "storeroomattendants,"discussed above. WESTINGHOUSE ELECTRIC CORPORATION467expected full complement of that crew.13Under these circumstances,we see no reason for departing from our usual policy of directing animmediate election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date.of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, including employeesWho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine Whether or not they desire to be represented, for pur-poses of collective bargaining, by International Brotherhood ofElectricalWorkers, A. F. L."^ GeneralMotorsCorporation,82 NLRB 876." We do not place the Intervenor on the ballot because of the noncompliance by Local601 with the filing requirements of Section 9 of the Act.877359-50-vol. 87-31